UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


LAURIE FRUGE,

              Plaintiff,

      v.                                             Civil Action No. 1:20-cv-02811 (CJN)

BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM,

              Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Laurie Fruge claims that her former employer, the Board of Governors of the

Federal Reserve System, unlawfully retaliated against her for making a series of protected

disclosures related to misconduct or mismanagement by her supervisors and co-workers. The

Board moves for summary judgment, arguing that few of Fruge’s disclosures were protected, that

there is no causal nexus between any protected disclosure and any adverse employment action,

and that, as to the adverse actions it did take, it would have done so even absent her disclosures.

The Court agrees and grants summary judgment to the Board.

                                          Background

       The Federal Reserve System, the nation’s central bank, consists of the Board of Governors,

the Federal Open Market Committee, and twelve regional Reserve Banks. 1 The Reserve Banks




1
  At the summary judgment stage, the Court reads the record in the light most favorable to the
nonmoving party. But the parties agree that if the case proceeded beyond summary judgment, the
factfinder would be the Court. The Seventh Amendment right to a jury trial does not apply to
actions against the United States, Lehman v. Nakshian, 453 U.S. 156, 160 (1981), and Congress
did not provide for a right to a jury trial in 12 U.S.C. § 1831j or any other applicable statute.


                                                1
are legally distinct entities with separate management. The Board of Governors is a federal

government agency divided into more than a dozen divisions. One of those divisions is the

Division of Reserve Bank Operations and Payment Systems (RBOPS). It is responsible for

overseeing Reserve Bank operations and issuing currency. Eichner Decl. ¶ 1.

       When Fruge permanently joined the Board in 2003, her direct supervisor was Michael

Lambert. Fruge Tr. at 13:13–15, 14:6–16. After some restructuring, Lambert became her

second-level supervisor. Id. at 13:16–19, 14:17–20. Fruge’s first-level supervisors changed over

the years, but beginning around 2011, her direct supervisor was Shaun Ferrari. Id. at 14:1–11;

Def.’s Ex. 10.

       From 2003 to February 2019, Fruge worked as an analyst in the RBOPS Division,

specifically in the Banknote Issuance and Cash Operations (BICO) group of the Cash Section.

Fruge Tr. at 12:15–13:12. She began as a Financial Services Analyst, grade 25, but in 2003 or

2004 she was promoted to Senior Financial Services Analyst, grade 26, and she remained in that

grade level through her tenure with the Board. Id. at 14:21–15:18. Fruge audited the Reserve

Banks’ cash operations and at times participated in system-wide projects. Id. at 16:5–22, 19:19–

20:7. Her responsibilities involved travel to the banks to work on-site for days at a time and in

total about three months out of a year. Id. at 35:21–36:12. For four Reserve Banks each year, the

BICO team and RBOPS Division (and thus Fruge) would review the banks’ currency operations

and assess whether any issues merited a finding that something was amiss. Id. at 20:8–21:2, 24:20–

26:12. If a finding was made, it would be given one of four severity levels, ranging from minor to

highly significant.   Id. at 28:7–12.   The severity levels lacked “clear-cut definitions,” and

reasonable minds could disagree on the appropriate level. Id. at 28:7–29:17. The BICO team




                                                2
would recommend severity levels, which were submitted to Lambert and division leadership for

review and approval. Id. at 25:11–26:16.

       Up through the 2014 review cycle, the Board rated employees under its Performance

Management Program. The review period ran from October through September, and employees

would receive one of five ratings:     unsatisfactory, marginal, commendable, outstanding, or

extraordinary performance. See Def.’s Ex. 2 at 4737, 4743. In nine review cycles, Fruge was

rated “commendable,” and in three she was rated “outstanding,” including the reviews in 2013 and

2014. Def.’s Exs. 2–13.

       Fruge was often rated very highly for her job knowledge and her ability to manage her

responsibilities. Id. But at the same time she was frequently criticized for her communication and

interpersonal skills. Id. In 2003 and 2004, and again in 2009 and 2010, Fruge’s reviewers raised

significant concerns with her collegiality and perceived aggression and disrespect towards her

colleagues. Def.’s Exs. 2–3, 8–9. As one example, Fruge’s 2003 performance evaluation noted

that she “demonstrates behavior that could easily be interpreted as disrespectful.” Def.’s Ex. 2 at

4743. Fruge did make some effort to improve her communication and, despite some criticisms

here and there, she was rated as “meet[ing] expectations” for her interpersonal skills from 2005 to

2014. Def.’s Exs. 4–13.

       Shaun Ferrari was hired at the Board around 2004 as a Junior Analyst and Fruge’s co-

worker. Fruge Tr. at 50:5–20. The two initially had a good working relationship. Id. at 51:11–

14. But over time Fruge noted concerns with Ferrari’s conduct, including his engaging in

unnecessary business travel, coming to work late and hung over, and charging inappropriate

expenses to the Board. Id. at 53:13–58:20. Fruge first reported her concerns to her supervisor,

Lorelai Pagano, in about 2009. Id. at 55:13–17. Pagano told Fruge that she had discussed these




                                                3
concerns with Lambert and Ferrari, but because there was no corroboration of the alleged

misconduct, no action would be taken. Id. at 57:18–59:14.

       In the 2011 review cycle, Ferrari became Fruge’s first-level supervisor and reviewer. See

Def.’s Ex. 10. Ferrari noted in that year’s review that “section and Reserve Bank staff at times

describe[] Laurie as aggressive and argumentative,” and that Fruge’s apparent “lack of willingness

to update management proactively and continued communication challenges with section and

Reserve Bank staff are currently limiting her potential for advancement.” Id. at 4680–81; see also

Def.’s Ex. 14 at 7008 (Vice President of Reserve Bank of Kansas City informing Ferrari that

Fruge’s audit approach “was operationally disruptive because of how demanding, openly critical

and intimidating she was,” noting that “she was quick to render a judgment before fully

understanding a situation,” and stating that she “was openly critical of staff performance, directly

to them and to their coworkers”).

       Fruge’s communication difficulties continued. In 2012, Ferrari again emphasized that

Fruge needed to improve her working relationships with Board and Reserve Bank staff. Def.’s

Ex. 11 at 6166. The 2013 evaluation noted Fruge’s progress. Def.’s Ex. 12 at 6175. But her 2014

evaluation stated that “communication among section members is at times strained.” Def.’s Ex.

13 at 6181.

       Fruge often received feedback about her failure to keep her managers in the loop. See, e.g.,

Def.’s Exs. 4, 9–10. And her reviewers commented about her inflexibility or lack of inclusion

with regard to her colleagues’ opinions about substantive work. See Def.’s Ex. 10 at 4679; Def.’s

Ex. 11 at 6165; see also Def.’s Ex. 15 at 1342 (Director of RBOPS Louise Roseman believed

Fruge was “not politically astute,” “not a people person,” and she “viewed things as black and




                                                 4
white which resulted in her seeing things at the Reserve Banks as more extreme issues than others

would have viewed them”).

        Jaclyn Hodges joined the Board in 2008. Fruge Tr. at 59:19–20; Def.’s Ex. 19. Over time,

Fruge noticed that Hodges became very difficult to work with—constantly questioning decisions

and trying to poke holes in presentations to the point of being abusive. Fruge Tr. at 63:3–64:6,

66:8–15. On one team project, Fruge and other team members went to Ferrari to try to remove

Hodges because she was so difficult to work with. Id. at 63:6–22. Fruge describes Hodges’s

communication style as “very accusatory, very critical, very disruptive, very abrasive” towards

nearly everyone, but she asserts that Hodges was much kinder to Ferrari and Lambert. Id. at 65:17–

67:1.

                                         *       *       *

        In late 2014 or early 2015, the division received the results of a “climate survey” and held

a meeting to discuss the results. Id. at 85:2–21. At the division meeting, then-RBOPS Division

Director Louise Roseman invited employees to meet with her regarding the results or any concerns

they had. Id. at 85:16–86:3.

        Shortly thereafter, Fruge met with Roseman to raise a long list of workplace grievances.

Id. at 84:20–86:10. At the meeting and in a document outlining her concerns, Fruge noted, inter

alia, favoritism and poor leadership by Lambert (including inaccurate reviews of Fruge’s

performance); abuse and poor leadership by manager Genie Foster and Assistant Director Pagano;

improper travel and mismanagement by Ferrari; and a romantic relationship between Ferrari and

Hodges that Fruge asserted led to undeserved promotions, awards, and perks for Hodges.2 See id.



2
  For example, Fruge claimed that “Shaun [Ferrari] has promoted Jaclyn . . . despite her seeming
lack of talent, skills or intelligence.” Def.’s Ex. 18 at 185. Fruge also complained that Ferrari
awarded Hodges a division award “despite the fact that she is universally despised and disrespected


                                                 5
at 86:8–10; Def.’s Exs. 17–18. At this time, Ferrari was still Fruge’s first-level supervisor and

Lambert was her second-level supervisor. Hodges was still Fruge’s colleague in the BICO group;

although she had begun her tenure a grade junior to Fruge in 2008, by that time she was two grades

above Fruge. Def.’s Exs. 1, 19.

         Director Roseman referred the allegations to the head of Employee Relations, Allison

Dichoso, and in February 2015 Dichoso questioned Ferrari about his conduct. See Def.’s Exs. 18,

20–22.     The Employee Relations team also told Fruge that Ferrari and Hodges would be

interviewed regarding the allegations. See Def.’s Ex. 23; Fruge Tr. at 83:3–5. Evidence suggests

Ferrari and Hodges were informed about these allegations. Fruge Tr. at 82:3–8; Def.’s Ex. 31.

         Fruge raised an extensive list of issues, but the record suggests her primary focus was why

certain individuals had been promoted while she had not. See Def.’s Ex. 24; Def.’s Ex. 25

(requesting that Employee Relations investigate her non-promotion as well as the promotion

practices in her division); see also Def.’s Ex. 23 at 431 (explaining Fruge’s rejection of the

suggestion to go to the Board’s Equal Employment Opportunity group “if harassment was really

the issue” and that Fruge “kept saying she does more than what her job involves and that she should

be promoted”); Def.’s Ex. 26 at 273 (“[Fruge’s] perception of a resolution is a reclass to grade

27.”). Employee Relations formally closed its inquiry in spring 2015. Def’s Ex. 21.




by every one of her co-workers.” Id. Fruge also recounted a business trip to San Francisco where
Hodges “made a turn to go to a drug store,” even though there was one next to their hotel, implying
that Hodges instead met up with Ferrari since, “[a]fter an hour, she had still not returned to the
hotel.” Id.; see also Fruge Tr. at 130:8–132:21 (Fruge testifying in her deposition that she
purposefully waited in the lobby to monitor Hodges’s return even though she knew that Hodges
had previously worked in San Francisco and had family there). Fruge also claimed that Ferrari
gave Hodges preferential treatment during a Miami trip because he “allowed her to rent a car” and
to stay at a certain hotel, Def.’s Ex. 18 at 185, notwithstanding the fact that Board policy did not
limit where an employee could stay and that Fruge could have also asked to rent a car but never
did so. See Fruge Tr. at 37:16–38:22.


                                                  6
       After she reported her concerns to Roseman, Fruge noticed an uptick in Hodges’s abrasive

treatment of her, including more frequent, more severe, and more antagonistic comments than

before. Fruge Tr. at 67:2–68:8. Hodges addressed some concerns she had regarding Fruge to

Ferrari and Lambert, but she never made any formal complaints or involved Employee Relations.

Hodges Tr. at 27:14–28:20.

       For the 2015 review cycle, the Board changed its rating system to a new model called “3Cs

Conversations.” Liu Decl. ¶ 4. Employees were ultimately rated on two overall metrics: what

objectives the employee accomplished, and how the employee accomplished them. Id. Employees

received one of four possible ratings:       “not meeting, meets most, achieves, or exceeds

expectations.” Id. The Board did not provide guidance about how the old system translated into

the new system, but there was a rule of thumb that “commendable” and “outstanding” (the second

and third highest ratings under the old system) correlated to “meets most” and “achieves” (the

second and third highest ratings under the new system). Id. ¶ 5.

       In October 2015, Ferrari rated Fruge as Achieves/Meets Most—achieves for the “what”

and meets most for the “how.” Def.’s Ex. 28 at 4752.3 Fruge believes this rating was “objectively

lower” than her 2014 rating of “outstanding” under the old system. Pl.’s Ex. 1 ¶ 11; Def.’s Ex. 13.

In the course of developing the rating, Ferrari had received some negative feedback about Fruge

from a Vice President at the Reserve Bank of San Francisco, who said she had a concern about

Fruge’s practice “of ‘making stuff up’ to fit a perception.” Def.’s Ex. 29 at 239. When Ferrari

tried to defuse this statement by calling it part of Fruge’s “charm,” id., the Vice President

responded: “It is no longer charming. My concern is the churn she is causing and the impact to


3
  In 2013 and 2014, Ferrari knew Fruge had previously reported allegations of his misconduct to
other members of RBOPS management, but still rated Fruge as outstanding. Def.’s Exs. 12, 13;
Fruge Tr. at 54:22–59:6. Fruge did not challenge those ratings.


                                                7
others including me. We have a solid process . . . , and she is tainting it with her perceptions and

negative comments.” Id. at 238. In Ferrari’s telling, the same Vice President called Ferrari a few

weeks later and stated:

       [Fruge] says off-hand comments and treat[s] people like they are stupid. She is
       very condescending. She makes stuff up right and left which makes her messages
       not be heard. It is like she has spiraled out of control. This causes undue pressure
       and excess work for others and no one will speak up because they are fearful of
       [Fruge].

Def.’s Ex. 30 at 368 (quotation omitted). Other Reserve Banks similarly noted the difficulties of

working with Fruge. See Def.’s Exs. 31–32.

       In Fruge’s official review, Ferrari explained the meets most rating for the “how” metric

(recall—that is akin to “commendable” under the old system) by stating:

       Laurie should focus on competency development next year, particularly
       collaborative relationships, communications, and perspective and strategic
       agility. . . . On the how dimension, I would agree with her that her strengths are
       drive for excellence and decision quality. As mentioned above, collaboration,
       communication, and perspective/strategic agility are the areas w[h]ere she meets
       most expectations and she can work on additional development. . . .

       Laurie should work to improve her credibility by using less emotion in her
       arguments and showing she can consider multiple points of view in her analysis.
       Laurie could strengthen her collaboration competency by accepting all points of
       view as valid and affirming team members’ opinions by active listening. She at
       times views issues as black and white and misses the nuances of situations or the
       strategic implications of decisions.

Def’s Ex. 28 at 4749–51.

       Fruge disputed her 2015 rating. Def.’s Exs. 34–35. After discussing it with Ferrari, some

language in the narrative was modified, but the rating remained the same. Def.’s Ex. 36. The

revised evaluation stated “Laurie achieved the high expectations of the Board this year. Laurie

has continued to maintain an overall outstanding performance level, always successfully

accomplishing projects assigned and requiring very little guidance.” Id. at 531; see Def.’s Ex. 37.




                                                 8
       In May 2016, Matthew Eichner replaced Roseman and became the new Director of the

RBOPS Division. Eichner Tr. at 9:6–13. On June 27, 2016, a Board recruiter announced a new

manager position in Fruge’s group. Def.’s Ex. 39; Fruge Tr. at 94:3–11. The next day, Fruge met

with Eichner to raise the same allegations about Ferrari that she had raised to then-Director

Roseman, as well as allegations on more recent matters including, inter alia, Ferrari’s marijuana

use with a junior analyst while on business travel, and Ferrari’s shirking his responsibilities at a

two-day work meeting in Los Angeles—instead attending a non-essential meeting in New Jersey

with Hodges, and then flying across the country to attend just three hours of the Los Angeles

meeting. Pl.’s Ex. 28; Def.’s Exs. 40–41; Fruge Tr. 95:4–16, 97:10–15. Fruge hoped that her

concerns would be looked into, but she did not believe her allegations would result in her becoming

BICO manager. Fruge Tr. at 99:10–21. Director Eichner reviewed Fruge’s submission and

summarized: “[Fruge] raise[d] a wide range of concerns. Some of them are what I would describe

as being sort of management culture, others really alleging significant conduct issues—in some

cases, perhaps issues that might constitute criminal violations of the law.” Eichner Tr. at 16:13–

19. Eichner discussed Fruge’s allegations with others. In a series of exchanges with then-Assistant

Director Jennifer Liu, Eichner stated:

       We may well have a problem with Laurie. . . . I am a little surprised that Laurie
       made these allegations before, they were apparently judged to be unfounded, yet
       there wasn’t any sort of warning issued to her, or other action taken. . . .

       To me this is bigger than the “how” issue. It is one thing to counsel someone on
       interpersonal skills, which indeed has apparently been an issue with Laurie. It is
       another thing if an employee makes serious allegations of misconduct against a
       supervisor. Seems to me that in such cases either the allegations are confirmed, in
       which case there are serious consequences for those accused of bad conduct. Or
       the allegations are not confirmed in which case the employee making the charges
       presumably has some explaining to do. In this case, it isn’t clear to me that either
       of these things occurred.

Pl.’s Ex. 29 at 843.



                                                 9
       Director Eichner referred the allegations to the Board’s Office of Inspector General (OIG),

which formally opened an investigation into Ferrari’s conduct—specifically whether he smoked

marijuana with a subordinate, traveled without sufficient business purpose, and provided

preferential treatment to Hodges. Def.’s Ex. 45. In August 2016, Lambert informed Ferrari,

Hodges, and other BICO team members about the OIG investigation. Def.’s Ex. 42. Fruge and

two colleagues, Saacha Mohammed and Amanda Goldin, discussed Fruge’s role in the initiation

of the investigation, and Fruge expressed her distaste for her supervisors and Hodges. See Def.’s

Exs. 43–44. After learning of the investigation, Hodges reported Fruge to Employee Relations

and lodged a complaint against her. Def.’s Ex. 42; Pl.’s Exs. 2–3.

       During the 2016 performance review process, Ferrari sent a draft evaluation of Fruge to

Employee Relations, initially proposing a Meets Most/Meets Most rating and then revising it up

to Achieves/Meets Most in consultation with Employee Relations—the same rating as in 2015.

Def.’s Exs. 46–47. Liu recommended and Director Eichner agreed that Fruge should not be given

a lower rating than in 2015. See Def.’s Exs. 48–49.

       Eichner reviewed Fruge’s performance evaluation and made substantive edits. Eichner

Decl. ¶ 7. He determined that Lambert—Ferrari’s supervisor—would bear ultimate responsibility

for Fruge’s 2016 performance evaluation and would deliver her rating. See Def.’s Ex. 50; Eichner

Tr. at 33:4–14. Eichner also instructed Lambert to issue an Achieves/Achieves rating—higher

than in 2015 and equivalent to “outstanding” under the old system. Def.’s Ex. 50.

       The overall evaluation included feedback consistent with past reviews of Fruge’s

communication and interpersonal skills. Def.’s Ex. 51. Fruge was encouraged to “look for

differing perspectives and opportunities to bring people along” and was told she “can increase her

effectiveness by seeking communication styles that encourage alternative viewpoints, particularly




                                               10
with peers.” Id. at 4808, 4810. The evaluation noted that some of the senior officers “agree with

her knowledge of cash operations, but believe she could be much more effective by improving her

method of communication.” Id. at 4810.

       Fruge protested her 2016 performance rating. She met with Lambert twice. Def.’s Exs.

53–54. She provided a list of individuals who could provide feedback about her performance, but

Lambert reported to RBOPS management that Federal Reserve staff, including some identified by

Fruge, disagreed with her self-assessed performance.          Def.’s Exs. 55–57.      Lambert also

communicated that Fruge strongly believed she deserved “exceeds expectations” (the highest

rating) for the “what” dimension. Def.’s Ex. 57. Director Eichner approved Lambert’s proposal

to “agree to disagree,” and Eichner emphasized that Fruge’s final evaluation should focus on

communication as the “key development objective for the next cycle.” Id. at 1248.

       The OIG investigation was largely concluded during these final performance discussions.

Director Eichner met with an OIG investigator in late October 2016. Eichner Decl. ¶ 4. OIG

interviewed Ferrari on November 21, 2016, after which he was immediately placed on

administrative leave based on evidence of wrongdoing—including

                                           . Id. ¶ 5; Def.’s Ex. 45. Eichner decided to initiate

Ferrari’s separation, either through termination or resignation in lieu of termination. Eichner Decl.

¶ 6. On November 28, Eichner informed RBOPS officers and managers that Ferrari was on leave

and stated that the issues related to Ferrari’s conduct outside the office and on Board travel, and

not the conduct of other Board employees. Def.’s Ex. 58.4 Ferrari officially resigned on December

19, and RBOPS staff were informed the next day. Def.’s Exs. 62–63.



4
 The OIG did not report any evidence of a romantic relationship between Ferrari and Hodges.
Eichner Decl. ¶ 6; Def.’s Exs. 59–60; Fruge Tr. at 139:6–9.


                                                 11
        Eichner believed that Ferrari’s misconduct reflected poorly on Lambert’s leadership.

Eichner Tr. at 60:1–21. Eichner said as much to Lambert and that view was reflected in Lambert’s

performance rating and feedback. Id. at 60:1–62:11. Eichner also stated that Lambert and

Marquardt (Lambert’s supervisor) had a “tendency to blame people” for management problems

including “of course Laurie,” and they were sometimes overly harsh towards her. Id. at 63:14–

65:6.

                                         *       *      *

        After the OIG investigation, Eichner sought to “help[] the cash group to heal,” Def.’s Ex.

64 at 1173, but he communicated to the BICO staff that he “plan[s] to hold people accountable at

all levels going forward.” Def.’s Ex. 59 at 1143. In January 2017, a group of employees was up

for promotion and Eichner and Liu discussed potentially promoting Fruge at that time. Eichner

Tr. at 40:1–17. But Eichner decided against it because he suspected “it might take Michael

[Lambert] some time to get his mind around the idea” of promoting Laurie, “[e]verything was,

frankly, quite raw down there,” and a new temporary manager was coming in to replace Ferrari.

Pl.’s Ex. 30 at 1971; Eichner Tr. at 38:10–14, 42:3–13. Lambert was “not opposed” to Fruge’s

promotion but suggested waiting for the new manager’s arrival. Def.’s Ex. 65. The decision to

promote Fruge was deferred and she ultimately was not promoted. Eichner Tr. at 42:14–16.

        The new temporary manager was Amy Burr, a Vice President at the Federal Reserve Bank

of San Francisco. Eichner Tr. at 38:10–39:7; Burr Decl. ¶ 1. Fruge and Burr had known each

other professionally for about twenty years, and they had a cordial professional relationship. Burr

Decl. ¶ 3.

        Burr asserts that, soon after starting, she noticed and received reports that Fruge did not

listen to others’ views, treated them disrespectfully, was insensitive, and avoided responsibility.




                                                12
Id. ¶¶ 4–5; Def.’s Exs. 66–73. Based on these concerns, Eichner directed Burr to draft a

performance warning for Fruge and suggested requesting that Fruge attend an anger-management

workshop. Burr Decl. ¶¶ 5–6; Def.’s Ex. 73. During this period, several incidents occurred in

which Fruge’s colleagues said she “blew up,” was “increasingly defensive,” and in particular had

a hard time communicating politely with Hodges. Def.’s Ex. 70 at 2150; Def.’s Ex. 71 at 2171.5

Burr was working on a draft performance warning, but RBOPS management decided to document

the concerns as part of the performance review process. Burr Decl. ¶ 6. Burr vetted the language

with Employee Relations and Legal, which delayed Fruge’s “mid-year” review until August 2017

(just two months before the annual review). Id. Burr conducted the review and followed up with

written comments that included both praise and criticisms of Fruge’s conduct. Def.’s Ex. 81.

         For the 2017 review cycle in October, Burr rated Fruge as Achieves/Meets Most for

what/how respectively. Def.’s Ex. 86. Burr had calibrated standards with other RBOPS officers


5
    A Senior Employee Relations Specialist emailed Eichner and Liu that:

         Staff report that Laurie has a hard time addressing Jaclyn during meetings and that
         the tone Laurie uses when responding to Jaclyn is harsh. Staff do not like going to
         staff meetings because the tension between Laurie and Jaclyn is palpable.

         Staff report that Jaclyn has been trying very hard to put the past events behind her
         and that working with Jaclyn has been pleasant and productive. However, staff say
         that they have a hard time working with Laurie and they have a lack of trust in how
         Laurie interacts with them. Staff reported that they feel torn between having to take
         sides with either Laurie or Jaclyn. Staff feel uncomfortable speaking with Jaclyn
         as Laurie will ask why are they talking with Jaclyn and then she will stop speaking
         to them. Staff report that this tension has negatively impacted their work
         productivity. . . .

         To conclude, the staff are not confident that Laurie and Jaclyn can continue to work
         together—or rather that Laurie is able to work with Jaclyn. Staff believe that Jaclyn
         is willing to try and has tried, but that Laurie does not appear to be making any
         effort to put the past behind her and move on. Laurie still seems to have a grudge
         and hard feelings against Jaclyn and it is noticeable.

Def.’s Ex. 60.


                                                  13
to ensure rating standards were being applied consistently across the division. Def.’s Exs. 82–83.

Then-Deputy Director Marquardt agreed that the feedback from Burr supported the rating. Def.’s

Exs. 82, 84. Fruge also contested this rating and feedback, but Burr stood by it. Def.’s Ex. 85.

       Fruge brought her concerns about Burr’s rating to Lambert. Def.’s Ex. 88. Fruge asserted

that the evaluation was inconsistent with the verbal feedback Burr provided throughout the year,

and was also false—Fruge was not, she said, “disrespectful,” “insensitive,” or “intimidating,” and

she did not avoid responsibility or have a “reactive, siloed mindset.” Pl.’s Ex. 1 ¶¶ 22, 30

(quotation omitted); see also Pl.’s Ex. 4 (positive comments from co-workers). Lambert declined

to accept Fruge’s objections, so Fruge elevated her concerns to Eichner. Def.’s Exs. 90–91.

Eichner agreed to meet with Fruge to share his “unvarnished views.” Def.’s Ex. 92 at 2514

(praising Burr’s evaluation of Fruge for “sen[ding] exactly the right messages and in a nuanced

way” and for “commentary [that] is clear and speaks for itself”). After their meeting on December

14, 2017, Eichner reported that he instructed Fruge that “the quality of her interactions needs to be

consistently high.” Def.’s Ex. 93 at 2528.

       Burr’s rotation ended in January 2018, and in February, Hodges was promoted to manager

in the BICO group (thereby becoming Fruge’s direct supervisor). Burr Decl. ¶ 2; Hodges Tr. at

9:17–10:3, 78:17–79:4; Def.’s Exs. 19, 94. Fruge had not applied to the position. Eichner Tr. at

67:1–9. Eichner emailed the BICO staff about his commitment to supporting the team, and he

provided an outside facilitator, David Osborne, “to achieve greater alignment on strategic

objectives” and “foster the type of environment you all wish to work in.” Def.’s Ex. 95 at 2845.

       Fruge asserts that Hodges became increasingly abusive and harassing once she became

manager. Fruge Tr. at 67:5–68:5. Amanda Goldin (another analyst) told Fruge that “Jaclyn

[Hodges] is mean to everybody, but you get it 100 times worse than anybody.” Id. at 67:14–17.




                                                 14
       Osborne saw it differently. Upon his assignment he quickly reported that he perceived the

interactions between Fruge and Hodges as a major contribution to the “dysfunction” in the BICO

team. Def.’s Ex. 97 at 3073. Osborne told Lambert that he was hearing that Fruge was resisting

Hodges’s leadership. Def.’s Ex. 99; see Fruge Tr. at 222:9–21. As a few examples, Fruge would

telework or take leave without telling Hodges, and she did not keep Hodges updated about the

team’s activity while working at the Cleveland Reserve Bank. Def.’s Exs. 107, 115. Fruge also

declined being trained to be a back-up for one of the Board’s critical functions. See, e.g., Def.’s

Exs. 117–19.

       A number of other individuals raised issues about Fruge early in Hodges’s tenure as

manager.6 Several members of the Reserve Bank of Cleveland expressed concerns to Hodges that

Fruge might allow personal feelings to bias the upcoming review of the bank. See, e.g., Def.’s Ex.

103 (concerns about personal bias affecting the review process); Def.’s Ex. 106 at 2951 (meeting

with Fruge “did not go very well” because Fruge was “fairly adamant on her views”); Def.’s Ex.

107 (Senior Vice President informing Hodges that communication broke down with the Cash

group). As one example, Senior Vice President Mouneer Ahmad’s view was that Fruge’s

“unwillingness to consider alternative viewpoints created a culture of fear.” Ahmad Decl. ¶ 3.

Moreover, Hodges received feedback that Cleveland staff believed an open discussion could not

be had without Fruge becoming “very defensive and upset.” Def.’s Ex. 107 at 2960; see also

Def.’s Ex. 108 at 3127 (showing that Hodges “heard from the Cleveland Reserve Bank cash



6
  Burr was out of her rotation with the Board, but continued to have concerns about Fruge. See
Def.’s Ex. 108 at 3128 (explaining that Fruge “listened to her colleagues with the goal of refuting,
rather than understanding, their perspectives and demonstrated no willingness to entertain the idea
that an alternate perspective might have merit”); Def.’s Ex. 112 at 3037 (agreeing that she could
“see someone feeling like [Fruge] is fishing for a gotcha”); Def.’s Ex. 113 at 3106 (noting reports
that Fruge “was ‘blowing things out of proportion’ and embellishing,” causing credibility issues).



                                                15
management team that [Fruge] was less than collaborative and unreceptive to listen to their

perspective regarding the issues”).7

        Fruge’s feedback was not exclusively negative, however. Burr, while no longer Fruge’s

manager, commented in early April that she’d heard of “some green shoots of personal growth”

and that Fruge had “gotten good buzz about being easy to work with” on a project. Pl.’s Ex. 32 at

3165.

                                         *       *      *

        In mid-April 2018, Director Eichner, Deputy Associate Director Liu, and Osborne

discussed the situation with Fruge and Hodges. Eichner emailed with regards to Fruge:

        I have had some conversations with our employment counsel. I have a lot of respect
        for Laurie’s experience and intellect. But I am not willing to allow what appears
        to me to be a continuing and fundamental lack of respect for Jaclyn [Hodges], and
        unwillingness to recognize that she is now the manager of the BICO section, to
        continue. My inclination is to express those sentiments directly and clearly to
        Laurie, and then to begin a process of managing her out. But I would be very
        interested in your impressions of the situation after [Osborne’s] conversation [with
        Fruge] tomorrow.

Def.’s Ex. 100 at 3247; see Eichner Tr. at 79:20–80:22. Osborne agreed with Eichner’s views on

Fruge and his proposal for next steps. Def.’s Ex. 100 at 3246; Def.’s Ex. 101 at 3260 (Eichner’s

notes of Osborne’s takeaways from his conversation with Fruge, including that she had “[n]o basic

level of respect as precondition,” the conversation “[p]retty quickly escalated to her becoming

visibly angry—name calling ‘abusive, power-hungry individual,’” and “[n]o openness; very




7
  These concerns persisted for several months. For example, in May, Ahmad brought additional
concerns to Hodges that Fruge was not “collaborative,” which he believed “led to an overly
negative tone about cash operations in the draft report.” Ahmad Decl. ¶ 5; Def’s Ex. 109. He
raised similar concerns to a different manager at RBOPS, explaining that Fruge “often cut
conversations short, did not allow for dialogue on findings, and did not act in a collegial manner.”
Ahmad Decl. ¶ 6; see Def.’s Ex. 110.


                                                16
hostile”). Eichner communicated his and Osborne’s views to Fruge’s management chain. Def.’s

Ex. 102.

       Later that month, Eichner decided that Fruge should be issued a performance warning. See

Def.’s Ex. 82 at 6. He emailed section leadership requesting examples that included the period

before Hodges became manager. Pl.’s Ex. 16 at 3305 (“It isn’t critical but the more that we can

point to a broader pattern that extends back before [Hodges’s] appointment, the stronger our

position.   It is easier to tell a story that involves similar concerns arising under multiple

managers.”). Burr and Hodges crafted the performance warning and kept Fruge’s management

chain updated throughout the process. Def.’s Ex. 82 at 6; Def.’s Ex. 120.8 Lambert provided some

input, and Liu and Senior Employee Relations Specialist Keisha Hargo reviewed the warning in

advance of issuance. Def.’s Ex. 82 at 6.

       On May 29, 2018, Hodges, Lambert, and Hargo delivered the performance warning to

Fruge. Def.’s Ex. 120. The final version was 13 pages long and detailed Fruge’s performance

problems, with specific examples provided under Burr’s leadership and after. Def.’s Ex. 121. The

warning referenced many of the 2017 and 2018 issues set forth above, including a significant

discussion about the Cleveland Reserve Bank review, as well as additional concerns. See id. The

performance warning featured headings including “Poor Communication and Collaboration,”

“Lack of Drive for Excellence,” and “Failure to Follow Instructions.” Id. at 3542, 3547, 3549.

The warning’s conclusion noted expectations going forward and that Fruge might be separated

from Board employment if she did not improve within the next six months. Id. at 3550–51.


8
 Fruge asserts that Burr did not think Fruge’s performance warranted a performance improvement
plan. See Pl.’s Opp. at 19 (citing Pl.’s Exs. 16–18). But, while the cited evidence shows Burr
communicated that she “did not have particular insubordination issues with [Fruge],” Burr went
on to note other issues to be included in the performance warning and participated in drafting it.
See Pl.’s Ex. 17 at 3306 (emphasis added); Def.’s Ex. 82 at 6.


                                               17
       Fruge was reportedly “shocked.” Def.’s Ex. 120 at 3482. She appealed her performance

warning to Eichner. Def.’s Ex. 122; Pl.’s Ex. 1 ¶¶ 31–32; Pl.’s Ex. 5. She disputed the factual

allegations and told him she felt the warning was retaliation for her prior disclosures. Pl.’s Ex. 1

¶¶ 31–32. Eichner reviewed the allegations and supporting documents, met with Fruge, and

solicited additional verification for some points on which she had been adamant. See Def.’s Exs.

124–25; Eichner Tr. at 97:1–103:9. He ultimately upheld the warning. Def.’s Ex. 122.

                                         *       *       *

       In mid-May 2018, the Board hired Brian Lawler as an Assistant Director to supervise

BICO—placing him above Hodges. Lawler Tr. at 8:18–9:18. Lawler did not participate in the

issuance of Fruge’s performance warning or the appeal. Id. at 17:3–15; Def.’s Ex. 126. He was

aware that there had been an OIG investigation, but did not know “who was the subject of it or

who had been a contributor to that.” Lawler Tr. at 18:12–19:1.

       Fruge continued to have problems under Lawler’s leadership. Eichner Tr. at 122:15–123:6.

In the first month, Lawler viewed Fruge as having a high degree of knowledge but some difficulties

in her analysis and recommendations. Lawler Tr. at 20:19–21:21. And Fruge continued to have

interpersonal issues. Lawler testified in his deposition that Fruge “responded very poorly, very

defensively to even questions, let alone feedback about her work,” and “often treat[ed] her

teammates in a hostile manner.”         Id. at 31:10–15.      After one particularly poor email

communication, Eichner informed Lawler he had the discretion to suspend Fruge’s participation

on her current Reserve Bank review. Def.’s Ex. 128. Lawler sent a written reprimand to Fruge:

“[S]ome of the emails you have sent to colleagues are not appropriate. That needs to stop.

Diverting conversations with teammates on our work and into discussing your performance




                                                18
warning - this is not appropriate. . . . Confronting a colleague in this manner again could be

misconduct.” Def.’s Ex. 130.

       Fruge’s problems with Hodges continued. See, e.g., Lawler Tr. at 56:22–57:2 (“In my

observation, Laurie didn’t seem to react very favorably to having a team member now be her

manager.”). For example, Fruge asserts that she cried out of frustration after a meeting in which

Hodges accused her of not keeping an assistant informed of certain events. Fruge Tr. at 115:6–

117:5. After another meeting with Fruge, Eichner reported that Fruge had a “hard time answering”

when pressed about whether she was “committed and willing to work with [Hodges].” Def.’s Ex.

131 at 3985.9

       In mid-August 2018, Fruge met with Lawler and an Employee Resources representative to

complain that Hodges was providing “harassing” feedback on her work product. Pl.’s Opp. at 24,

ECF No. 23; see Def.’s Exs. 133–34; Pl.’s Ex. 33. Lawler alerted RBOPS leadership. Pl.’s Ex.

33. Liu told Eichner that she believed Hodges’s comments were completely professional:

       It’s not a surprising move from an employee going through the performance
       warning process. After getting your decision on the appeal, Laurie is trying to find
       ways to put pressure on [Hodges] and Brian [Lawler]. As I told Brian, at the end
       of the day, her performance warning stands and, it is he and Jaclyn’s job to continue
       providing Laurie feedback about her work products and conduct. As you can see
       from Brian’s attachment, the comments and edits from Jaclyn to Laurie are all
       focused on the work product – no personal attacks or remarks of any kind.

Def.’s Ex. 135 at 4095. Eichner agreed that Hodges’s feedback was “routine.” Id. at 4094; see

also Eichner Tr. at 108:3–6. Lambert told Lawler that Marquardt thought Hodges’s comments

were “overly critical” of Fruge. Pl.’s Ex. 20 at 4105. After consulting with various support staff,




9
 As a result, Eichner and Hargo “both expressed the view that this is headed for separation.”
Def.’s Ex. 132 at 3999.


                                                19
Lawler formally responded on August 31, 2018, that he did not find Hodges’s feedback “harassing

nor abusive.” Def.’s Ex. 137 at 4237.

       On September 28, 2018, the team met to discuss the ongoing review of the Chicago Reserve

Bank. Fruge Tr. at 243:13–21. Fruge was the lead reviewer on the project. See Def.’s Ex. 142.

At the meeting, Fruge summarized the draft report and Hodges gave her the “usual pushback”

against her findings and recommendations. Fruge Tr. at 244:2–14. Lawler also observed Fruge

berate Peter Niebyl (another analyst) and be dismissive to other teammates. Def.’s Ex. 82 at 6;

see Def.’s Ex. 140.

       On October 2, 2018, Lawler met with Fruge and discussed her behavior. Def.’s Ex. 82 at

6. According to Lawler, Fruge became aggressively defensive and claimed that her teammates

undermined her. Def.’s Ex. 150. The next day, Lawler informed Fruge that she would not continue

her role as lead reviewer. Def.’s Ex. 82 at 6–7; Def.’s Ex. 142.

       Also on October 3, 2018, Eichner concluded it was necessary and appropriate to begin the

separation process. Def.’s Ex. 141. Fruge complained about her removal from the Chicago review,

and asserted Lawler was “cruel, unprofessional, and abusive,” but it was Eichner’s view that she

should look for another job. Def.’s Ex. 143 at 4435, 4437.10

       Lawler and Hodges then drafted Fruge’s 2018 performance review and performance

warning feedback, concluding that Fruge was not meeting expectations (the lowest rating). See

Def.’s Exs. 144–46. On October 31, 2018, Fruge received a Performance Warning Feedback




10
   With one exception, Fruge lodged complaints about each and every direct supervisor that she
had throughout the duration of her employment at the Board from 2003 to 2019: Michael Lambert,
Genie Foster, Lorelai Pagano, Shaun Ferrari, Amy Burr, Jaclyn Hodges, and Brian Lawler. See,
e.g., Def.’s Exs. 41, 91.


                                                20
Memorandum, which asserted that Fruge was not meeting expectations and described her

performance deficiencies. Def.’s Exs. 146–47.

       Lawler then made the decision to propose Fruge’s separation, with support from Eichner

and Liu. Def.’s Ex. 82 at 4; Def.’s Exs. 148–49. On December 14, 2018, Lawler issued Fruge

another Performance Warning Feedback Memorandum, which explained that her performance

continued to fail to meet expectations, and formally proposed her separation from the Board.

Def.’s Exs. 150–51. The memorandum included Lawler’s personal observations and interactions

with Fruge, feedback he received from officers at several Reserve Banks, and Fruge’s defensive

reactions to his feedback. Def.’s Ex. 150; Def.’s Ex. 82 at 4; see Lawler Tr. at 31:15–32:11.

       On January 4, 2019, Fruge, assisted by counsel, submitted a response, attaching a number

of exhibits the Board had classified as restricted.11 Def.’s Exs. 153–54. On January 23, 2019,

Lawler amended Fruge’s separation notice, adding a “wholly separate and distinct basis” for

separation—Fruge’s improper disclosure of restricted information without prior authorization.

Def.’s Ex. 155 at 5066.

       On February 14, 2019, Eichner sustained the decision to separate Fruge from the Board.

Def.’s Ex. 156. Eichner made his decision in a letter that replied to the points Fruge had made in

response. Id.

                                        *       *      *

       On October 2, 2020, Fruge filed this suit. Compl., ECF No. 1. She alleges that she was

retaliated against in violation of 12 U.S.C. § 1831j. She asserts four claims, each alleging that




11
   The Board’s “Restricted FR” classification “applies to information that, if disclosed to or
modified by unauthorized individuals, might result in the risk of significant monetary loss,
significant productivity loss, or cause a significant negative impact to the Board’s ability to
perform its mission.” Def.’s Ex. 152 at 5078.


                                                21
separate conduct was retaliatory: (1) her termination, (2) the October 31, 2018 Performance

Warning Feedback Memorandum, (3) the December 14, 2018 Performance Warning Feedback

Memorandum, and (4) a hostile work environment and harassment from October 2015 to her

separation. After extensive discovery by both parties, the Board now moves for summary

judgment, asserting that Fruge cannot establish a prima facie case of retaliation because she cannot

prove that any protected disclosure was a contributing factor to any adverse action. The Board

also argues that, even absent her disclosures, the Board would have terminated Fruge. See

generally Def.’s Mot., ECF No. 18.

                                         Legal Standards

          A court may grant summary judgment “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A dispute about a material fact is not “genuine” unless the evidence is such that a reasonable

factfinder—here, the Court12—could return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). If the moving party has met its burden, the nonmoving

party must then set forth “specific facts showing that there is a genuine issue for trial” to defeat

the motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986) (quotation omitted). Though

the Court “may not resolve genuine disputes of fact in favor of the party seeking summary

judgment,” Tolan v. Cotton, 572 U.S. 650, 656 (2014), the nonmoving party must show more than

“[t]he mere existence of a scintilla of evidence in support of” its position, Anderson, 477 U.S. at

252. In other words, “there must be evidence on which the [factfinder] could reasonably find for”

the nonmoving party. Id. (emphasis added). “[C]onclusory allegations” and “unsubstantiated




12
     See supra note 1.


                                                 22
speculation” will not suffice to create genuine issues of material fact. Bell v. E. River Fam.

Strengthening Collaborative, Inc., 480 F. Supp. 3d 143, 149 (D.D.C. 2020) (quotations omitted).

                                              Analysis

        For claims brought under 12 U.S.C. § 1831j, the whistleblower antiretaliation provision

that applies to the Federal Reserve, a burden-shifting framework applies. See 12 U.S.C. § 1831j(f)

(adopting burdens of proof in the Whistleblower Protection Act); Lippert v. Cmty. Bank, Inc., 438

F.3d 1275, 1278–79 (11th Cir. 2006). A plaintiff must first establish that her protected disclosure

of information was a “contributing factor” resulting in an adverse employment action. 5 U.S.C.

§ 1221(e)(1). That consists of three analytical steps: (1) identifying which disclosures are

protected, (2) identifying what adverse employment actions occurred, and (3) demonstrating a

causal nexus between the protected disclosures and the adverse action. The burden then shifts to

the defendant to demonstrate by clear and convincing evidence that the employment action would

have been taken irrespective of the disclosure by the employee. Id. § 1221(e)(2).

   I.        Fruge Has Failed to Make a Prima Facie Case of Retaliation.

        A.      Few of Fruge’s Disclosures Are Protected by 12 U.S.C. § 1831j.

        The parties agree that the only relevant protection for disclosures comes from 12 U.S.C.

§ 1831j(a)(2). But the parties disagree about what the provision means. The statute provides:

        No Federal banking agency . . . may discharge or otherwise discriminate against
        any employee with respect to compensation, terms, conditions, or privileges of
        employment because the employee (or any person acting pursuant to the request of
        the employee) provided information to any such agency . . . regarding any possible
        violation of any law or regulation, gross mismanagement, a gross waste of funds,
        an abuse of authority, or a substantial and specific danger to public health or safety
        by . . . (C) any officer or employee of the agency which employs such
        employee . . . .

12 U.S.C. § 1831j(a)(2) (emphasis added).




                                                 23
        Fruge contends that this provision protects disclosures of “possible” violations of law, as

well as possible gross mismanagement, possible gross wastes of funds, and possible abuses of

authority. See Pl.’s Opp. at 24–26. Fruge contrasts this provision with the one immediately

preceding it, § 1831j(a)(1). That provision applies to employees of depository institutions and

separates out “a possible violation of any law or regulation” from “gross mismanagement, a gross

waste of funds, an abuse of authority, or a substantial and specific danger to public health or

safety”—putting them in entirely different subparagraphs:

        No insured depository institution may discharge or otherwise discriminate against
        any employee with respect to compensation, terms, conditions, or privileges of
        employment because the employee . . . provided information to any Federal
        banking agency . . . regarding-

                (A) a possible violation of any law or regulation; or

                (B) gross mismanagement, a gross waste of funds, an abuse of authority, or
            a substantial and specific danger to public health or safety;

        by the depository institution or any director, officer, or employee of the institution.

12 U.S.C. § 1831j(a)(1). Fruge also suggests that Congress could well have intended stronger

whistleblower protections for banking agencies than for depository institutions. See Pl.’s Opp. at

25–26 (citing Haley v. Fiechter, 953 F. Supp. 1085, 1092 (E.D. Mo. 1997) (“Courts which have

been called upon to interpret different federal whistleblower statutes have uniformly held that such

statutes should be broadly construed, even where the conduct involved did not come under the

literal terms of the statute, in order to further their remedial purposes.”)).

        The Board argues that paragraph (a)(2)’s text carries forward the same semantic division

as paragraph (a)(1)’s structure. Def.’s Mot. at 30–32. In the Board’s view, the adjective “possible”

modifies only the phrase “violation of any law or regulation.” And, the Board argues, only

disclosures of actual instances of gross mismanagement, gross wastes of funds, or abuse of

authority are protected.      As a result, the “reasonable belief” standard common to other


                                                  24
whistleblower statutes is not present here (except, perhaps, for violations of any law or regulation).

See Barcomb v. Gen. Motors LLC, 978 F.3d 545, 549 (8th Cir. 2020) (holding that a statute did

not protect an employee who reasonably but erroneously believed that he was disclosing a

manufacturing defect because the statute lacked the “reasonably believes” language present in

comparable federal whistleblowing provisions); see also Keene Corp. v. United States, 508 U.S.

200, 208 (1993) (warning that courts should avoid reading language into statutes that Congress

chose to omit). The Board also states that “federal whistleblower provisions were ‘not intended

to apply to disclosure of trivial or de minimis matters.’” Def.’s Mot. at 32 (quoting Crews v. Dep’t

of the Army, No. 99-3182, 1999 WL 825132, at *2 (Fed. Cir. 1999)).

       The Court largely agrees with the Board’s interpretation of the statute. While there is a

structural difference between paragraph (a)(1) and paragraph (a)(2), the text of paragraph (a)(2)

favors the Board’s reading. The adjective “possible” cannot naturally be read to modify the full

list. Subsequent items of the list begin with articles, and it’s simply ungrammatical to say “any

possible . . . a gross waste of funds,” “any possible . . . an abuse of authority,” or “any

possible . . . a substantial and specific danger to public health or safety.” To be sure, the second

item on the list, “gross mismanagement,” is not preceded by an article. But while an adjective

preceding a list may modify either the first item or each item on the list, it is unnatural to read the

adjective to cover some but not all items. The Court therefore concludes that the statute protects

disclosures regarding a possible or actual violation of any law or regulation, as well as disclosures

about actual gross mismanagement, an actual gross waste of funds, an actual abuse of authority,

and an actual substantial and specific danger to public health or safety.

       The Court also agrees with the Board that the statute only protects disclosures of more than

de minimis significance. As the Supreme Court has recognized: “[T]he venerable maxim de



                                                  25
mininis non curat lex (‘the law cares not for trifles’) is part of the established background of legal

principles against which all enactments are adopted, and which all enactments (absent contrary

indication) are deemed to accept.” Wis. Dep’t of Revenue v. William Wrigley, Jr., Co., 505 U.S.

214, 231 (1992). The Court of Appeals has applied this principle to employment law, ruling that

“[t]he federal courts cannot be wheeled into action for every workplace slight, even one that was

possibly based on protected conduct.” Taylor v. FDIC, 132 F.3d 753, 765 (D.C. Cir. 1997). And

the maxim is particularly apt in the context of whistleblower protections. Such measures were

“enacted to protect employees who report genuine infractions of law, not to encourage employees

to report arguably minor and inadvertent miscues occurring in the conscientious carrying out of

one’s assigned duties.” Frederick v. DOJ, 73 F.3d 349, 353 (Fed. Cir. 1996). As the Federal

Circuit has explained, overly sensitive applications of whistleblower protections would prove

unworkable:

        If supervisors have to fear that every trivial lapse in their own behavior will be the
        subject of a whistleblowing complaint when they critically appraise their
        employees, as they are obligated to do, they will be deterred from carrying out
        honest appraisals. Poor performers will be protected by any minor lapse in a
        supervisor’s conduct.

Id. Fruge does not dispute that the statute only protects disclosures alleging more than de minimis

wrongdoing. See Pl.’s Opp at 28–29.

        Applying these standards, the Board argues that the only protected disclosures by Fruge

are Ferrari’s marijuana consumption and his charging purely personal travel expenses to the Board.

Def.’s Mot. at 33–36; Def.’s Reply at 4, ECF No. 31; see Def.’s Ex. 41. The Board concedes that

these disclosures raised possible violations of law or regulation but contends that all other

allegations fall short.

        Fruge argues there are more protected disclosures. Pl.’s Opp. at 24–30. Fruge notes that

in 2018, she told Lawler and Eichner that she believed Hodges was harassing her in retaliation for


                                                 26
reports Fruge had previously made and that she believed the performance warning was retaliation

for her earlier reports. Id. at 24; see Pl.’s Ex. 1 ¶¶ 27, 32. And Fruge contends that reporting

retaliatory harassment for whistleblowing activity is itself a report of a possible violation of law

or regulation, namely 12 U.S.C. § 1831j.13 She also says that her 2015 disclosures included actual,

or at least possible, abuses of authority, including favoritism and harassment of others.

        Turning first to the reports of actual or possible violations of law, the parties appropriately

agree that Fruge’s disclosure of Ferrari’s marijuana consumption and charging purely personal

travel expenses to the Board were both protected disclosures. A more difficult question is Fruge’s

contention that reporting suspected retaliation for whistleblowing activity is itself a protected

activity under 12 U.S.C. § 1831j. The Board admits that “it is conceptually true that reporting

retaliatory harassment for having made disclosures protected by [§] 1831j is a report of a possible

violation of law.” Def.’s Reply at 5. But the Board would condition protection for such disclosures

on having first made a legitimately protected disclosure. Id. The Board would also seem to require

that the initial protected disclosure concerned the subsequent retaliator. See id. (“[B]efore any

such allegation of retaliation can qualify as a standalone protected disclosure, Plaintiff must first

demonstrate that she made protected disclosures implicating Ms. Hodges.”).

        The Court declines to follow the Board’s suggested approach. First, there only needs to be

a possibility that the prior disclosure was protected. If so, a disclosure that an employee was

possibly subjected to retaliation for that prior disclosure is itself a disclosure of a possible violation

of law. Second, the prior disclosure need not be about the retaliator. It is well-established—and


13
  Fruge also contends that she reported a possible violation of law when she alleged Hodges
engaged in unnecessary Board-funded travel for her personal gain. Pl.’s Opp. at 26. But she made
no such report. See Pl.’s Ex. 28 at 264–65 (describing Hodges’s travel to San Francisco on Board
business which happened to also coincide with Hodges’s ability to travel home to San Francisco).
The facts, even if true, would not plausibly amount to a violation of law.


                                                   27
obvious—that people can have retaliatory motives for allegations made against one’s friends,

co-workers, and employers.

       Here, Fruge argues that her 2018 disclosures—about Hodges’s harassment and the

performance warning being retaliation for prior disclosures—were themselves protected as

disclosures of possible retaliation. See Pl.’s Ex. 1 ¶¶ 27, 32. The Court disagrees, though it is a

close call. Fruge contends that she disclosed to Lawler that Hodges’s harassment occurred in

retaliation for prior disclosures about Hodges. Pl.’s Opp. at 24. Those disclosures included reports

that Hodges and Ferrari were engaged in a “personal relationship that is prohibited by Board

policy,” that Hodges received an undeserved promotion, and that Hodges had a poor work ethic.

Pl.’s Ex. 28 at 6–10. None of those disclosures were even possibly protected, so reporting

retaliation for those disclosures is not a report of a possible violation of law. As for the

performance warning, Fruge argues in reliance on her own declaration that she disclosed to Eichner

that the warning was issued in retaliation for previous reports, but she does not identify which

reports or who they were about, beyond the fact that the reports were made in 2014/2015 and 2016.

Pl.’s Opp. at 24; Pl.’s Ex. 1 ¶ 32. Without this specificity, a reasonable factfinder cannot conclude

that she disclosed a possible violation of law. See Camara v. Mastro’s Rests. LLC, 952 F.3d 372,

375 (D.C. Cir. 2020) (stating that “an affidavit lacking specific facts or support from the record”

may be “insufficient to create a genuine factual issue”).

                                          .*     *          *

       As to the other types of protected disclosures—regarding actual gross mismanagement,

gross wastes of funds, and abuses of authority—Fruge relies only on claimed abuses of authority.

See Pl.’s Opp. at 26–30. The statute does not define “abuse of authority,” but similar statutes

define it as “an arbitrary and capricious exercise of authority that is inconsistent with the mission




                                                 28
of the . . . agency concerned.” 41 U.S.C. § 4712. Some courts and the Merit System Protection

Board have included a requirement that the action adversely affects someone’s rights, leads to

personal gain, or benefits some preferred person. See, e.g., Doyle v. Dep’t of Veterans Affs., 273

F. App’x 961, 964 (Fed. Cir. 2008). Moreover, as explained above, the statute protects only actual

abuses of authority, and only concerns itself with substantial, not de minimis, allegations of

wrongdoing.

       None of Fruge’s purported disclosures of claimed abuses of authority meets this definition.

Fruge disclosed claims of harassment, aggressive management styles, and her perception of

incompetence on the part of her supervisors and peers. See Pl.’s Opp. at 26–27; Pl.’s Ex. 28. And

she made repeated complaints of favoritism, but the substance of those complaints is either vague

and conclusory or trivial.14 But “vague, conclusory or facially insufficient allegations” do not

constitute protected disclosures. See Johnston v. Merit Sys. Prot. Bd., 518 F.3d 905, 910 (Fed. Cir.

2008) (interpreting analogous statute). The Court declines to sit as a “super-personnel department”

to weigh appropriate management styles or resolve petty workplace squabbles. Barbour v.

Browner, 181 F.3d 1342, 1346 (D.C. Cir. 1999) (quotation omitted). Fruge’s trivial disclosures of

abuse of authority are not protected.

       B.      Fruge Suffered Few Adverse Employment Actions.

       The Board argues that the only adverse employment actions are Fruge’s latest performance

reviews and her ultimate separation. Def.’s Mot. at 36–38. The Board suggests the relevant

standard comes from Title VII and its test for an adverse employment action for discrimination.




14
  As one example, Fruge complained that Lambert took Ferrari golfing with him without inviting
the other analysts. Pl.’s Ex. 28 at 11.


                                                29
Id. at 36 n.16. The Board reasons that both statutes use the phrase “terms, conditions, or privileges

of employment.” 12 U.S.C. § 1831j(a); 42 U.S.C. § 2000e-2(a).15

       Fruge contends that the relevant adverse employment actions also include the critical

feedback she received, the abrupt and public removal from the Chicago review, and the hostile

work environment. Pl.’s Opp. at 31. She asserts that the Court should import the Title VII

retaliation standard. Id. at 30. That provision is somewhat more expansive and prohibits actions

that are materially adverse to a reasonable employee—actions that “might have dissuaded a

reasonable worker from making or supporting a charge of discrimination.” Burlington N. & Santa

Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (quotations omitted).

       The Court agrees with the Board that the appropriate legal standard is the Title VII

discrimination provision.    Both statutes use the phrase “terms, conditions, or privileges of

employment,” 12 U.S.C. § 1831j(a); 42 U.S.C. § 2000e-2(a), whereas the Title VII retaliation

provision does not. See 42 U.S.C. § 2000e-3(a). “[W]hen Congress uses the language of one

statute in another statute it usually intends both statutes to have the same meaning.” Avocados

Plus Inc. v. Veneman, 370 F.3d 1243, 1249 (D.C. Cir. 2004). And the Court of Appeals has

suggested that similar reasoning applies to an analogous retaliation statute. See Taylor, 132 F.3d

at 764 (concluding the same for another statue that also uses the phrase “terms, conditions, or

privileges of employment” (quotation omitted)).




15
   The Amended Complaint could be interpreted as alleging that only the four actions specifically
listed in Counts I–IV constitute adverse employment actions: (1) her termination; (2) the October
31, 2018 Performance Warning Feedback Memorandum; (3) the December 14, 2018 Performance
Warning Feedback Memorandum; and (4) a hostile work environment and harassment from
October 2015 to her termination. But the Board does not advance that argument. See Def.’s Reply
at 12–13.


                                                 30
       The Title VII discrimination standard (and thereby the § 1831j standard) is not a “general

civility code for the American workplace.” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S.

75, 80–81 (1998). The Court of Appeals has recently held that the Title VII provision does not

require “objectively tangible harm.” Chambers v. D.C., 35 F.4th 870, 875 (D.C. Cir. 2022)

(quotation omitted). This leaves the law somewhat unsettled. But it is still the case that simple

“public humiliation or loss of reputation does not,” without more, “constitute an adverse

employment action under Title VII.” Stewart v. Evans, 275 F.3d 1126, 1136 (D.C. Cir. 2002); see

Forkkio v. Powell, 306 F.3d 1127, 1130–31 (D.C. Cir. 2002); Chambers, 35 F.4th at 877–78

(explaining that “an abusive working environment amounts to a constructive alteration in the terms

or conditions of employment only if harassment is severe or pervasive” (quotation and brackets

omitted)).   And it is insufficient to assert that a supervisor uses “a harsh, critical, and

condescending tone, and allegedly singl[es] out [the plaintiff] for criticism” unless the plaintiff can

“explain how this harsh tone was significantly more severe or pervasive than any other rude or

demanding boss.” Dudley v. WMATA, 924 F. Supp. 2d 141, 171 (D.D.C. 2013).

       Applying this standard yields a few adverse employment actions within the two-year

limitations period. 12 U.S.C. § 1831j(b) (providing for a limitations period of two years); Compl.

(initiating suit on October 2, 2020); see also May 17, 2022 Hr’g (Board asserting that statute of

limitations bars additional adverse employment actions).           The parties agree that Fruge’s

termination and final performance review (including the follow-ups from the performance

warning) are relevant employment actions.         It is less clear whether Fruge’s removal from

leadership of the Chicago review is also an adverse action. Chambers v. D.C. held that lateral job

transfers can be adverse employment actions. 35 F.4th at 882. Fruge’s removal is a reassignment

rather than a transfer, but her change of responsibilities was significant and detrimental to her




                                                  31
career trajectory. The Court concludes that it is an adverse employment action (or, more precisely,

that a factfinder could conclude that it is).

        None of Fruge’s assertions of harassment, harsh words, or a hostile workplace, however,

constitute adverse employment actions. See Pl.’s Opp. at 30–31. Fruge argues the criticism she

received was “excessive,” but she has not pointed to any evidence demonstrating that the criticism

or harsh words were anything different from any ordinary rude or demanding boss. Id. at 31; see

Dudley, 924 F. Supp. 2d at 171. Again, the Court does not sit as a “super-personnel department”

to weigh appropriate management styles or resolve petty workplace squabbles. See Barbour, 181

F.3d at 1346 (quotation omitted). Nor, for that matter, has Fruge shown that any such harassment

occurred within the limitations period.

                                           *    *       *

        In her brief opposing the Board’s summary judgment motion, Fruge did not argue that her

failure to be promoted in early 2017 was an adverse employment action. Instead, her brief

discussed the non-promotion only in the facts section and as evidence of Eichner’s retaliatory

motive. At argument (upon the Court’s question) Fruge raised and clearly adopted the argument

that the failure to promote her was an adverse action. See May 17, 2022 Hr’g. And Fruge argued

that she only learned of the failure to promote during discovery, such that it’s not outside the

relevant statute of limitations given the discovery rule. See Harris v. Ladner, 828 A.2d 203, 205–

06 (D.C. 2003) (“Under the discovery rule, a cause of action accrues for limitations purposes when

the plaintiff has either actual notice of her cause of action or is deemed to be on inquiry notice

because if she had met her duty to act reasonably under the circumstances in investigating matters

affecting her affairs, such an investigation, if conducted, would have led to actual notice.”

(quotation omitted)).




                                                32
       “Generally, arguments raised for the first time at oral argument are forfeited.” U.S. ex rel.

Davis v. D.C., 793 F.3d 120, 127 (D.C. Cir. 2015). And “[i]t is well understood in this Circuit that

when a plaintiff files an opposition to a dispositive motion and addresses only certain arguments

raised by the defendant, a court may treat those arguments that the plaintiff failed to address as

conceded.” Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, 284 F. Supp. 2d 15, 25

(D.D.C. 2003), aff’d, 98 F. App’x 8 (D.C. Cir. 2004). The Court concludes that, by failing to raise

it in her opposition brief, Fruge forfeited the contention that failure to promote her in 2017 was a

relevant adverse employment action. See Pl.’s Opp. at 30–31. While Fruge adopted the position

at argument (after questioning by the Court), omitting it from her opposition prejudiced the Board

from being able to reply to it.16

       C.      No Reasonable Factfinder Could Conclude that Fruge’s Protected Disclosures
               Contributed to the Adverse Actions.

       The Board contends that Fruge cannot demonstrate a causal nexus between any protected

disclosures and any adverse employment actions. See Iglesias v. U.S. Agency for Int’l Dev., No.

17-285, 2018 WL 4954148, at *12 (D.D.C. Oct. 12, 2018) (requiring “evidence connecting that

animus, whether circumstantial or otherwise, to the disclosures asserted”). It analogizes this case

to Cosgrove v. Federal Home Loan Bank of New York, in which the court found that despite the

employee’s self-assessment of “exemplary” performance, there was a well-documented history of

performance deficiencies, including “poor attitude and aggressive behavior,” and no evidence that

the agency “actually treated plaintiff differently” for the claimed protected disclosures. Nos. 90

CIV. 6455, 92 CIV. 4225, 1999 WL 163218, at *9–10 (S.D.N.Y. Mar. 23, 1999). The Board also


16
  The Board did respond to Fruge’s use of the incident as evidence of Eichner’s animus, and it
addressed the facts of the situation in a footnote. Def.’s Reply at 15–16 & n.4. But it never
squarely addressed whether the non-promotion was an adverse employment action—and never
had reason to—because Fruge did not raise the argument in her brief.


                                                33
notes that a retaliatory motive cannot be inferred from a course of action (including interpersonal

conflict and Fruge’s performance ratings) that began well before the protected activity.

       Fruge responds that she only needs to supply evidence that the protected disclosures were

a contributing factor to the adverse actions. Pl.’s Opp. at 31; see Haley, 953 F. Supp. at 1094 (“A

contributing factor means any factor which alone, or in connection with other factors, tends to

effect, in any way, the outcome of the decision. Any weight given to the protected disclosure,

either alone or in combination with other factors, can satisfy the contributing factor test.”

(quotation omitted)). She contends that retaliatory motives are evidenced through manifestations

of animus and because some adverse actions occurred with temporal proximity or at the first

opportunity for retaliation. Pl.’s Opp. at 32–38.

       The Court agrees with the Board. Fruge has not provided sufficient evidence for a

reasonable factfinder to conclude that any adverse action was motivated by retaliation for any of

the protected disclosures. To the contrary, it is well documented that when Fruge made protected

disclosures, the Board treated Fruge better, gave her higher performance ratings, and considered

promoting her.

       Fruge devotes the most pages to her assertion that Director Eichner evidenced retaliatory

motives. She notes that after she first made her reports, Eichner wrote “[w]e may well have a

problem with Laurie” and that employees that make unsubstantiated allegations “ha[ve] some

explaining to do.” Pl.’s Ex. 29 at 843. And she notes that Eichner declined to promote Fruge

because of the negative effect the OIG investigation had on employee morale (and because a new

temporary manager was starting). Eichner Tr. at 42:3–13. In 2017, Eichner considered putting

Fruge on a performance improvement plan (though he ultimately decided not to), and in 2018 he

encouraged giving her a performance warning and then to “get her gone.” Burr Decl. ¶¶ 5–6; Pl.’s




                                                34
Ex. 24 at 3243. And later that year he was dismissive to Fruge’s report of Hodges’s retaliatory

harassment. Pl.’s Ex. 33.

       But nothing Fruge points to could, when viewed in context, lead to a reasonable inference

of retaliation. From first hearing of Fruge’s allegations, Eichner said, “I want to play this down

the middle of the fairway after getting some more guidance from” a Board attorney. Pl.’s Ex. 29

at 843. To be sure, he expressed skepticism towards some of Fruge’s allegations given they had

not previously been substantiated (as all managers might—lobbing uncorroborated allegations at

co-workers cannot be good for company morale). But he took them seriously. And Eichner (and

the Board) went out of the way to protect Fruge—removing Ferrari from her performance review,

raising her performance rating, and even suggesting a promotion. See Eichner Tr. at 33:4–35:16.

Far from being upset with Fruge, the record shows Eichner thankful and appreciative. Def.’s Ex.

59. No reasonable factfinder could look at the record and conclude that Eichner had a long-running

secret animus against Fruge for her protected disclosures. Cf. Warner v. Vance-Cooks, 956 F.

Supp. 2d 129, 156 (D.D.C. 2013) (concluding that a remark did not show any retaliatory animus

in light of supervisor’s issuance of a positive performance evaluation); Waterhouse v. D.C., 298

F.3d 989, 996 (D.C. Cir. 2002) (citing Second Circuit’s reasoning that “when the person who made

the decision to fire” the plaintiff was the same person who previously made a favorable

employment decision vis-à-vis the plaintiff, “it is difficult to impute to [the manager] an invidious

motivation that would be inconsistent with the decision” (quotation omitted)).17



17
  Fruge conceded that Eichner was never the subject of any of her alleged protected disclosures,
and when asked whether she believed “anyone else” retaliated against her, responded merely that
Eichner “made some questionable judgment calls” related to Hodges’s promotion to manager—a
management decision unrelated to any protected disclosures. See Def.’s Ex. 163 at 3; Fruge Tr. at
149:7–150:14.




                                                 35
       Even if Fruge’s 2018 accusations of retaliation were protected disclosures, no reasonable

factfinder could conclude Eichner was influenced by them. To be sure, Eichner seemed to agree

that Fruge made the assertion because she was “trying to find ways to put pressure” on Hodges

and Lawler, and he did not start an additional investigation into them. Pl.’s Ex. 33 at 4087. But

Eichner knew that the performance warning was not retaliatory but was well-founded in

complaints and observations supported by neutral parties. In any event, Fruge herself argues that

Eichner had already made up his mind to terminate Fruge before these disclosures. See Pl.’s Opp.

at 33–34.

       Fruge next contends that a factfinder could infer Hodges was outraged and humiliated by

Fruge’s accusation that Hodges had engaged in an inappropriate relationship with Ferrari. After

all, Hodges reported Fruge to Employee Relations soon after learning of Fruge’s disclosures.

Def.’s Ex. 42; Pl.’s Exs. 2–3. Fruge and other employees also observed that Hodges was badgering

and aggressive towards Fruge. Fruge Tr. at 77:11–22; id. at 67:14–17 (Goldin told Fruge that

“[Hodges] is mean to everybody, but you get it 100 times worse than anybody.”).

       But retaliatory motives cannot be inferred from a course of action that began prior to

protected activity. See Feldman v. Law Enf’t Assocs. Corp., 752 F.3d 339, 349 (4th Cir. 2014);

Bryant v. Brownlee, 265 F. Supp. 2d 52, 70 (D.D.C. 2003). And Fruge admits that she and Hodges

had an acrimonious relationship long before any protected disclosures. 18 Absent “evidence that

[protected] conduct changed the bitter status quo in any way,” there can be no finding that



18
   To the extent Fruge alleges an uptick in Hodges’s abrasive treatment of her after making
protected disclosures, Fruge has not provided any specificity as to how Hodges treated her
differently after the disclosures, only making general assertions that “the amount of disagreement
with [her] in team meetings increased slightly” and “just continued to escalate over the years.”
Fruge Tr. at 78:2–9; see also id. at 107:5–108:5 (stating that the allegedly hostile work
environment dated back to when Hodges received promotions and division awards under Ferrari’s
leadership, the first of which occurred in February 2012, see Def.’s Ex. 19).


                                               36
retaliatory animus on the part of Hodges was a “contributing factor” to her actions. Feldman, 752

F.3d at 349 (upholding summary judgment against whistleblower where there was preexisting

hostility between the whistleblower and the alleged retaliators).

        But more fundamentally, Fruge’s own theory of Hodges’s motivation fails. Fruge asserts

that Hodges was motivated because Fruge claimed Hodges was in a relationship with Ferrari. Pl.’s

Opp. at 35. But as noted above, Fruge has not demonstrated that that allegation was a protected

disclosure. She has not shown what law or regulation such a relationship would have violated, or

even a possibility that the relationship itself violated a law or regulation. And, as noted, her general

assertions of favoritism are too vague or trivial to be protected. The 2018 allegations of retaliation

for the disclosures related to the OIG investigation is a closer call. But again, the disclosures about

the relationship were not protected, and even if they were, Fruge has not provided evidence that

Hodges was a material decisionmaker in any adverse actions after that point.19

        Fruge also argues that Lambert harbored animus against Fruge because Eichner gave

Lambert negative feedback in his performance evaluation. Id. at 35–36. And, she argues, this

animus manifested itself in Lambert’s blocking of Fruge’s promotion in 2017. Id. But no

reasonable factfinder could credit this theory for many of the same reasons already discussed.

Close in time to Ferrari’s exit (and any concern Lambert felt for his direct report’s bad acts being

exposed), Lambert encouraged Fruge’s promotion and, as Eichner recounted, Lambert said Fruge




19
   Fruge argues that as soon as Hodges had an ability to act against Fruge, she did so. The theory
goes that once Hodges became her supervisor, Hodges tried to force Fruge out through
manufactured criticisms, a performance warning, an unsuccessful performance rating, and
separation. Pl.’s Opp. at 38. While a plausible-sounding theory—which Fruge only applies to
pre-2018 protected disclosures—no reasonable factfinder could buy it. For one, as noted, Fruge’s
theory of Hodges’s motivation is not based on a protected disclosure. And second, it is abundantly
clear from the record that neither Hodges nor any other relevant decisionmakers were negatively
influenced by the actual protected disclosures.


                                                  37
was “rising to the occasion as if a weight has been removed from her” after Ferrari’s termination.

Pl.’s Ex. 30 at 1972 (quotation omitted). Fruge points to no later evidence that Lambert had any

retaliatory motive. Mere speculation of retaliatory motives is insufficient to withstand summary

judgment. See Rouse v. Farmers State Bank of Jewell, Iowa, 866 F. Supp. 1191, 1209 (N.D. Iowa

1994) (failing to meet § 1831j’s prima facie burden where the plaintiff “presented the court with

no evidence but his suspicion that his disclosures, and not displeasure . . . with his performance,

caused his discharge”).

       And Fruge admits that Lawler—the most important decisionmaker in Fruge’s removal

from the Chicago review—had no independent retaliatory motivation. See Pl.’s Opp. at 36. She

contends that a reasonable trier of fact could conclude that Lawler, being a new employee, went

along with the direction that Eichner and Hodges had long planned. But that is mere speculation.

Lawler documented his own observations, and the record is clear that he was given authority to be

an independent decisionmaker. See Def.’s Exs. 128, 150.

       Importantly, any factfinder would have to consider any purported retaliatory motivations

against the sea of evidence from admittedly neutral observers. Liu, Burr, Osborne, Employee

Relations staff, and the commenters from the various Reserve Banks agreed with the views of

Eichner, Hodges, Lambert, and Lawler.           Many such observations have been thoroughly

documented and presented to the Court. A reasonable trier of fact would have to conclude that

none of the adverse employment actions was impacted by retaliatory motivations.20

                                          *       *       *



20
   Fruge asserts that Ferrari and Lambert’s 2015 rating of Achieves/Meets Most was the first
opportunity for them to retaliate for her disclosures to Roseman, and that Hodges reported Fruge
to Employee Relations in 2016 as soon as she heard of Fruge’s disclosures. Even if both were true
and there was a valid retaliatory inference, both are well beyond the two-year statute of limitations.


                                                 38
       As for her non-promotion in 2017, even if Fruge had not forfeited the contention that it

was an adverse employment action, no reasonable factfinder could conclude that it was taken for

retaliatory purposes. Fruge asserts that Eichner decided not to promote her because Lambert would

oppose it and there were hard feelings in the division due to the OIG investigation. Pl.’s Opp. at

15. In support of her claim, Fruge relies on an email from Eichner to Liu, in which Eichner said

that he was in favor of promoting Fruge, but mentioned “I suspect it might take Michael [Lambert]

some time to get his mind around the idea, let alone draft the memo.” Pl.’s Ex. 30 at 1971. Eichner

explained at his deposition that this meant “[e]verything was, frankly, quite raw down there” after

Ferrari had been terminated. Eichner Tr. at 42:7–13. This could suggest that management’s

cognizance of the staff’s reaction to the OIG investigation deterred Fruge’s promotion. But later

that same day Eichner talked to Lambert and then followed up with another email to Liu, stating

with regard to promoting Fruge:

       Michael was not opposed at all, and in fact said that she has been “rising to the
       occasion as if a weight has been removed from her.” He suggested that we might
       want to wait until Amy [Burr] arrives, who he said fully appreciated both Laurie’s
       strengths and rough edges. I told him that was fine with me but, absent a compelling
       reason to do otherwise, I’d like to promote [Fruge] in the next three months.

Pl.’s Ex. 30 at 1972. Rather than retaliation against Fruge, it is clear all parties were in favor of

promoting her.

       No reasonable factfinder could conclude that there was any retaliation designed to prevent

Fruge’s promotion. Indeed, it is hard to see how a factfinder would not draw the exact opposite

inference. Fruge had the same position and the same grade for fourteen years and then, just three

weeks after her supervisor was terminated because of Fruge’s disclosures, the section’s leadership

agreed with a plan to promote Fruge. If anything, a reasonable factfinder would conclude that

leadership rallied around her because of her protected disclosures. To be sure, the plan to promote

her eventually fell through. But that brings the timeframe farther from the protected disclosures


                                                 39
and introduces more intervening causes (namely, the interpersonal strife at the beginning of Burr’s

tenure).

                                          *       *      *

         Fruge contends that the foregoing are all genuinely disputed material issues of fact. Pl.’s

Opp. at 39. But even on a dry record, the facts are clear. No reasonable factfinder could conclude

that Fruge’s protected disclosures contributed to the adverse employment actions that she

experienced.

   II.      Even If Fruge Could Establish a Prima Facie Case, the Board Has Established
            that It Would Have Terminated Fruge Anyway.

         The Board also argues that it would have taken the same actions with respect to Fruge

regardless of her protected disclosures. Def.’s Mot. at 43–44. It emphasizes that manager after

manager identified performance concerns with Fruge and that the Board eventually took action

based on critical feedback from (1) officials separated from any protected disclosures; (2) an

independent facilitator; and (3) many Reserve Bank officials who had no knowledge of Fruge’s

complaints. The Board argues that it’s simply not possible for a reasonable trier of fact to look at

all the evidence that has been marshaled and conclude that the actual reason for the Board’s actions

was a secret retaliatory motive. And, the Board adds, summary judgment is further justified given

the undisputed evidence that Fruge had been repeatedly warned that her manner of interacting with

others was inappropriate and that there is no evidence of any marked changes in that behavior.

         Fruge contends that her communication issues persisted for years but there was never an

adverse impact on her performance rating and she was never subject to disciplinary actions. Pl.’s

Opp. at 39–41. According to Fruge, the only thing that changed was her protected disclosures.

         The Court agrees with the Board. The breadth, depth, and specificity of the Board’s

evidence would require any reasonable factfinder to conclude that the Board would have taken the



                                                 40
same steps regardless of her disclosures. Fruge assesses her own performance as successful and

thus seems to contend that the Board’s justification for firing her is pretextual. Id. at 39. But “[t]he

question is not whether the underlying” poor performance “occurred; rather, the issue is whether

the employer honestly and reasonably believed that” Fruge was not meeting the Board’s

expectations. See Brady v. Off. of the Sergeant at Arms, 520 F.3d 490, 496 (D.C. Cir. 2008). Fruge

has failed to demonstrate that a reasonable factfinder could find the contrary.

        Fruge’s termination and the other adverse actions leading up to it clearly resulted from the

perceived shortcomings in her performance, independent of her protected disclosures. Any

reasonable factfinder that examines the record would have to conclude that the Board bent over

backwards to ensure Fruge was treated fairly, was evaluated by neutral parties, and was given

every reasonable opportunity to succeed.

                                             Conclusion

        For the foregoing reasons, the Court grants the Board of Governors’ motion. An order

will issue contemporaneously with this opinion.


DATE: September 29, 2022
                                                               CARL J. NICHOLS
                                                               United States District Judge




                                                  41